Citation Nr: 9903227	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to July 
1981.  

This matter arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for an 
evaluation in excess of 10 percent for the veteran's right 
shoulder disorder.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is right hand dominant.  

3.  The veteran's right shoulder disorder is productive of 
pain on all motion, and is productive of significant weakness 
with moderate loss of motion.  


CONCLUSION OF LAW

The criteria for assignment of a 20 percent evaluation for 
the veteran's right shoulder disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5201, 5203 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for service 
connection within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, and reports of VA 
rating examinations.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss, with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A brief review of the record discloses that the veteran 
injured his right shoulder in service, and was granted 
service connection for a right shoulder disorder by a rating 
decision of August 1982.  Pursuant to that decision, he was 
assigned a 10 percent evaluation, effective from July 25, 
1981.  The decision to award a 10 percent evaluation was 
based on a report of a VA rating examination dated in June 
1982, which showed that the veteran's right shoulder injury 
involved pain on all ranges of motion and restricted ranges 
of motion on external rotation, internal rotation, and 
forward elevation and extension.  The record also discloses 
that the veteran is right-hand dominant.  

In January 1994, the veteran filed a claim seeking an 
increased rating for his right shoulder disorder, claiming an 
increase in the severity of his overall service-connected 
disability.  Specifically, he contended that the service-
connected shoulder injury caused a subsequent injury 
sustained in April 1991, which required additional surgeries.  
He also appears to have suggested that the April 1991 injury 
aggravated his service-connected right shoulder disability.  

Post-service treatment records are negative for any 
complaints of problems with respect to the right shoulder 
from approximately the time of the veteran's June 1982 VA 
rating examination until he reinjured his shoulder at work in 
April 1991.  The record discloses that in April 1991, the 
veteran sustained an injury to his right shoulder in the same 
physical location as his service-connected right shoulder 
disorder.  He underwent surgical procedures to treat this 
subsequent injury.  Pursuant to claims for entitlement to 
worker's compensation and/or Social Security benefits, the 
veteran's treating physician John Speca, M.D., was deposed in 
October 1993.  

In response to a query regarding the etiology of the 
veteran's right shoulder symptomatology, Dr. Speca testified 
that it was his feeling that the veteran developed his 
symptomatology as a result of his work situation, and that 
given his particular anatomy, the work aggravated his 
shoulder, necessitating surgery.  Dr. Speca further testified 
that based on reports contained in recent medical journals, 
the surgical procedure performed on the veteran in service in 
1977, known as a "Hitchcock" procedure, could cause future 
instability and impingement in the veteran's shoulder.  He 
went on to state that the veteran was diagnosed with 
impingement at the time of his work-related accident in April 
1991, and that the impingement had persisted.  Dr. Speca 
indicated that he had been unable to prove that the veteran's 
symptomatology also involved instability, however.  

He also indicated that the surgeries performed on the veteran 
were intended to relieve the impingement symptoms, but would 
not be completely successful.  With respect to the surgery 
the veteran had undergone in service in 1977, Dr. Speca 
stated that "impingement" was not characterized as such 
during that time period, but that the "biceps tendinitis" 
with which the veteran was diagnosed at the time was now 
considered to be a portion of impingement syndrome.  He 
indicated that in 1977, the surgery performed on the veteran 
was not known to have lasting effects, including impingement 
syndrome, but that now, medical research suggests that such a 
procedure can cause long-term problems, resulting in 
impingement problems.  Dr. Speca offered his opinion that the 
surgery the veteran had undergone in the Air Force may have 
caused his present impingement syndrome.  Dr. Speca stated 
that the veteran's physical condition with respect to his 
right shoulder resulting from the surgery performed in 1977 
could have rendered him more susceptible to aggravation from 
such activities that had caused the April 1991 injury of his 
shoulder.  

Subsequent medical treatment records dating from the time of 
the April 1991 injury to June 1997 show that the veteran 
continued to experience pain and limitation of motion in his 
right shoulder.  A report of a March 1994 VA rating 
examination shows that the veteran reported a history of 
incurring an injury to his right shoulder in service, and 
that after his 1977 surgery, got along fairly well, albeit 
with some pain and restriction of activities, until a 
subsequent work-related injury in April 1991.  On 
examination, the veteran was shown to have forward elevation 
to 80 degrees, abduction to 90 degrees, external rotation to 
80 degrees, and internal rotation to 70 degrees with the arm 
abducted.  In addition, he was shown to have 4/5-muscle 
strength in all motor groups in the right shoulder with 
breakaway weakness.  His shoulder was very tender to 
palpation, and given that he experienced pain with any motion 
of the shoulder, impingement signs were unreliable.  The 
examiner concluded with an impression that the veteran's 
symptomatology was more consistent with a dysfunctional pain 
syndrome rather than an impingement syndrome.  Accordingly, 
the examiner offered his opinion that it was difficult to say 
whether the veteran's current symptoms were related to the 
initial Hitchcock procedure performed in service.  

A subsequent VA rating examination conducted in July 1997 
shows that the veteran reported his initial injury and 
surgery in service, and reported his subsequent reinjury and 
surgeries after his discharge from service.  He reported that 
he was unable to engage in many recreational and other 
activities requiring the use of his right arm due to pain in 
his shoulder, that he had no relief with therapy or 
medication, and is unable to lift his right arm over his 
head.  On examination, the veteran was found to have a 
passive range of motion of 170 degrees of elevation and 80 
degrees of external and internal rotation.  Active ranges of 
motion show that the veteran had 90 degrees of active 
elevation and active abduction.  He could internally rotate 
to L4, and could externally rotate to 60 degrees.  All 
passive motions and provocative maneuvers were painful.  Both 
the veteran's Hawkin's and Nire impingement signs were 
positive.  Diffuse weakness in the rotator cuff was present, 
on internal and external rotation and abduction.  The 
examiner concluded with his assessment that there was no 
instability or rotator cuff tear.  The examiner stated that 
he was unable to explain the etiology of the veteran's 
symptoms, and did not offer an opinion as to whether the 
veteran's symptoms could have been the long-term result of 
his 1977 in-service Hitchcock procedure.  

The Board has evaluated the evidence as discussed above, and 
concludes that it is at least as likely as not that the 
veteran's present symptomatology was the result of the injury 
and subsequent surgery performed during service in 1977.  
Applying the criteria for rating shoulder disabilities under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998), limitation of 
motion of the dominant arm warrants assignment of a 20 
percent evaluation where there is limitation of motion to the 
shoulder level.  A 30 percent evaluation is contemplated 
where the limitation of motion is limited to midway between 
the side and shoulder level.  If motion is limited to 25 
degrees from the side, a 40 percent evaluation is warranted.  
Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998), 
impairment of the clavicle and scapula (rated as impairment 
of function of the contiguous joint) of the dominant side 
warrants assignment of a 10 percent evaluation.  If loose 
movement is shown, a 20 percent evaluation is contemplated, 
and if the clavicle and scapula are shown to be dislocated, 
assignment of a 30 percent evaluation is contemplated.  Id.  

The Board recognizes that the RO denied the veteran's claim 
on the basis that he had not complained of any symptomatology 
with respect to his right shoulder for approximately ten 
years following the June 1982 VA rating examination.  The RO 
found that the veteran's symptomatology was the result of his 
April 1991 post-service injury, rather than the result of his 
service-connected right shoulder injury.  However, the Board 
finds that given the statements offered by Dr. Speca in his 
deposition testimony of October 1993, there is sufficient 
basis to conclude that the veteran's current symptomatology 
with respect to his right shoulder is etiologically related 
to the initial in-service injury and subsequent surgery of 
1977.  

During the course of his testimony, Dr. Speca offered his 
opinion that the veteran's existing physical condition likely 
made him more susceptible to injuries of the type he 
sustained in April 1991.  As noted, Dr. Speca went on to 
state that the type of surgery performed in 1977, the 
Hitchcock procedure, could result in long-term problems with 
impingement, such as those the veteran had been diagnosed 
with.  Moreover, the VA examiners who had conducted the most 
recent VA rating examinations of March 1984 and June 1997 
were unable to state with any degree of certainty whether or 
not the veteran's current symptomatology was incurred as a 
result of his in service injury and subsequent treatment.  

The Board further recognizes that this case presents a close 
issue.  However, given that Dr. Speca had treated the veteran 
over a period of time, and was familiar with his particular 
case, his opinion that the injury and treatment incurred in 
service rendered him susceptible to further, more severe 
injury, or that a pre-existing injury was aggravated by the 
April 1991 injury, the Board finds that it is at least as 
likely as not that the veteran's service-connected disability 
was exacerbated by his subsequent April 1991 injury.  
Accordingly, the Board finds that assignment of an increased 
evaluation of 20 percent for the veteran's service-connected 
right shoulder is warranted.  

Under Diagnostic Code 5201, the veteran's actual limitation 
of motion is consistent with assignment of a 20 percent 
evaluation, given that his demonstrated 90-degree impairment 
on flexion and abduction is consistent of limitation of 
motion at shoulder level.  However, under Diagnostic Code 
5203, the veteran does not have loose movement with his 
impaired function of the contiguous joint, and his clavicle 
or scapula are not shown to be impaired.  Applying the 
criteria under Diagnostic Code 5203 to the evidence of 
record, it would appear that assignment of a 10 percent 
evaluation is warranted on a schedular basis.  

However, given the effect of pain and weakness on movement, 
the Board finds that assignment of an additional 10 percent 
is appropriate.  Further, the Board notes that Diagnostic 
Code 5203 does not take impaired functional ability due to 
weakness or pain into consideration.  Therefore, it is the 
decision of the Board that based upon pain and weakness as 
limiting factors, assignment of a 20 percent evaluation is 
warranted under Diagnostic Code 5203.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  It is also the decision of the Board 
that the limitation of motion and overall functional 
impairment caused by the veteran's service-connected right 
shoulder disability does not warrant assignment of a higher 
rating at this time.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration has caused marked 
interference with employment or has necessitated frequent 
periods of hospitalization, beyond those noted, or otherwise 
renders impracticable the regular schedular standards.  The 
Board acknowledges that the veteran has undergone surgical 
procedures for his right shoulder disability, and has 
undergone therapy in the past.  However, the Board observes 
that the veteran is not currently undergoing therapy or other 
treatment, and that while his lifting ability with his right 
arm is restricted at this time, he is not shown to be 
incapable of obtaining gainful employment.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 20 percent 
evaluation for the veteran's right shoulder disorder is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


